Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 03/22/2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 9, 10, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romo (US 20150367008, hereinafter referred to as “Romo”).

Regarding claim 9, Romo discloses a stability assembly (Fig. 3, base body 1100) connectable to a disinfection device (Fig. 3,  1100 connected to panels 1200, 1300, which have disinfection UV-C light sources 1060 bulbs thereon, serving as disinfection device(s), see [0145]), the stability assembly (1100) comprising: a column base (Figs 1-4, 6 and 11, overall shape/ structure of 1100 is a columnar structure) including a top portion (Fig. 1, top portion of 1100 is adjacent to joints 1120a, 1120c) and a bottom portion opposite the top portion (Fig. 1, bottom portion of 1100 adjacent to joints 1120b, 1120d), the bottom portion comprising a plurality of casters arranged in a triangular shape (Figs 3, 4, 7, 9, 24B, 28A, 28B, referring to Fig. 3, three casters 1050a, 1050b, 1050c are arranged in triangular shape, see also Fig. 24B); a column framework extending substantially vertically from the top portion of the column base (Fig. 24B, a central beam 8/column framework, [0210] line 7: central beam 8 is essentially a hollow tube structure extending from top portion of 1100); a stability device connected to the bottom portion of the column base (Figs 3, 4 and 24B, a triangular dolly-like or platform-like base for attaching the casters can be a stability device, connected to bottom of 1100), wherein the stability device is configured to block a forward tipping of the column framework about a first side of the triangular shape ([0218] last 2 lines; [0120] supporting appendage and/or a base as supporting structures that provide stabilization enhancement; [0152] casters 1050 fully support the sterilization unit 1000, which implies the triangular dolly-like base, on which the casters are mounted to, would be configured to provide tipping stabilization of central beam 8 about various sides thereof); and a lateral stability device connected to the bottom portion of the column base and spaced away from the stability device (Figs 3 and 4, bottom part of panels 1200, 1300, 1400, 1500 mounted with casters 1050, together with two threaded adjustable leveling feet (shown but not labelled) mounted to bottom of panels), the lateral stability device extending parallel to the first side of the triangular shape (Fig. 29D, at least two panels comprising support beams 6 are parallel to one horizonal side of the triangular dolly-like base at central beam), wherein the lateral stability device is configured to limit a lateral tipping of the column framework about a second side or a third side of the triangular shape (Figs 29C and 29D, based on the extending directions of the support beams 6 with respect to configuration of the central beam 8, it is inherent that lateral tipping along at two sides of the triangular dolly shaped base is prevented).  

Regarding claim 10, Romo discloses wherein the stability device is positioned at a front portion of the bottom portion of the column base and wherein the lateral stability device is positioned at back portion of the bottom portion of the column base (as best understood by examiner, front portion can be the front half of the circular column of the central beam 8 or base body 1100, and the back portion can be back half thereof, as a result, Figs. 24A, 29C, 30A, and 32 appear to show embodiments where triangular dolly base (part of stability device visible) are positioned at front half of central beam base body, while the two panels alongside casters and leveling feet forming the lateral stability device, are positioned at the back half of the central beam). 

Regarding claim 16, Romo discloses a disinfection device assembly (Figs 3, 4, 11), the assembly comprising: a disinfection device (Figs 3 and 4, UV-C light sources including linear fluorescent bulbs, see [0145]); and a stability assembly (Fig. 3, base body 1100) comprising: a column base (Figs 1-4, overall shape of 1100 is a columnar structure) including a top portion and a bottom portion opposite the top portion (Fig. 1, top portion of 1100 is adjacent to joints 1120a, 1120c; bottom portion of 1100 adjacent to joints 1120b, 1120d), the bottom portion comprising a plurality of casters arranged in a triangular shape (Figs 3, 4, 7, 9, 24B, 28A, 28B, referring to Fig. 3, total of three casters 1050a, 1050b, 1050c are arranged in triangular shape, see also Fig. 24B); a column framework extending substantially vertically from the top portion of the column base (Fig. 24B, a central beam 8/column framework, [0210] line 7: central beam 8 is essentially a hollow tube structure extending from top portion of 1100), wherein the disinfection device is coupled to the column framework (Figs 3 and 4, disinfection device/ UV-C light sources 1060 are coupled to central beam 8 via support beams 6, see Fig  24A); a stability device connected to the bottom portion of the column base (Figs 3, 4 and 24B, a triangular dolly-like or platform-like base for attaching the casters can be a stability device, connected to bottom of 1100), wherein the stability device is configured to block a forward tipping of the column framework about a first side of the triangular shape ([0218] last 2 lines; [0120] supporting appendage and/or a base as supporting structures that provide stabilization enhancement; [0152] casters 1050 fully support the sterilization unit 1000, which implies the triangular dolly-like base, on which the casters are mounted to, would be configured to provide tipping stabilization of central beam 8); and a lateral stability device connected to the bottom portion of the column base and spaced away from the stability device (Figs 3 and 4, bottom part of panels 1200, 1300, 1400, 1500 mounted with casters 1050, together with two threaded adjustable leveling feet mounted to bottom of panels (shown but not labelled)), the lateral stability device extending parallel to the first side of the triangular shape (Fig. 29D, at least two panels comprising support beams 6 are parallel to horizonal side of the triangular dolly-like base at central beam), wherein the lateral stability device is configured to limit a lateral tipping of the column framework about a second side or a third side of the triangular shape (Figs 29C and 29D, based on the extending directions of the support beams 6 with respect to configuration of the central beam 8, it is implied that lateral tipping along at two sides of the triangular dolly shaped base is prevented).  

Regarding claim 17, Romo discloses wherein the stability device is positioned at a front portion of the bottom portion of the column base and wherein the lateral stability device is positioned at back portion of the bottom portion of the column base (Due to the fact that “front portion” and “back portion” of the bottom portion of the column base have not been further defined in the recited claim, therefore, as best understood by examiner, front portion can be the front half of the circular column of the central beam 8 or base body 1100, and the back portion can be back half thereof, as a result,  Figs. 24A, 29C, 30A, and 32 appear to show embodiments where triangular dolly base (part of stability device visible) are positioned at front half of central beam /base body, while the two panels forming the lateral stability device are positioned at the back half of the central beam). 

Regarding claim 20, Romo discloses a disinfection device assembly (Figs 3, 4, 11), the assembly comprising: a disinfection device (Figs 3 and 4, UV-C light sources including linear fluorescent bulbs, see [0145]); and a stability assembly (Fig. 3, base body 1100), comprising: a column base having a generally triangular shape (Figs 3, 4 and 24B, a triangular dolly-like or platform-like base at bottom of base body 1100), including a top portion and a bottom portion opposite the top portion (Fig. 1, top portion of 1100 is adjacent to joints 1120a, 1120c; bottom portion of 1100 adjacent to joints 1120b, 1120d), the bottom portion comprising a plurality of casters arranged in about the triangular shape of the column base (Figs 3, 4, 7, 9, 24B, 28A, 28B, referring to Fig. 3, total of three casters 1050a, 1050b, 1050c are arranged in triangular shape, see also Fig. 24B); a column framework extending substantially vertically from the top portion of the column base (Fig. 24B, a central beam 8/column framework, [0210] line 7: central beam 8 is essentially a hollow tube structure extending from top portion of 1100); a stability device connected to the bottom portion of the column base (Figs 3, 4 and 24B, the triangular dolly-like or platform-like base together with the casters can be considered together as the stability device, connected to bottom of 1100), wherein the Page 4ACTIVE 63041015v1Response to December 23, 2021 Final Office Actionstability device is configured to block a forward tipping of the column framework about a first side of the triangular shape ([0218] last 2 lines; [0120] supporting appendage and/or a base as supporting structures that provide stabilization enhancement; [0152] casters 1050 fully support the sterilization unit 1000, which implies the triangular dolly-like base, on which the casters are mounted to, would be configured to provide tipping stabilization of central beam 8); and a lateral stability device connected to the bottom portion of the column base and spaced away from the stability device (Figs 3 and 4, bottom part of panels 1200, 1300, 1400, 1500 mounted with casters 1050, together with two threaded adjustable leveling feet mounted to bottom end corners of panels (shown but not labelled)), the lateral stability device extending parallel to the first side of the triangular shape (Fig. 29D, at least two panels comprising support beams 6 are parallel to horizonal side of the triangular dolly-like base at central beam), wherein the lateral stability device is configured to limit a lateral tipping of the column framework about a second side or a third side of the triangular shape (Figs 29C and 29D, based on the extending directions of the support beams 6 with respect to configuration of the central beam 8, it is implied that lateral tipping along at two sides of the triangular dolly shaped base is prevented), wherein the disinfection device is coupled to the column framework of the stability assembly (Figs 3 and 4, disinfection device/ UV-C light sources 1060 are coupled to central beam 8 via support beams 6, see Fig  24A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romo (US 20150367008, hereinafter referred to as “Romo”), in view of Murray (US 3718306, hereinafter referred to as “Murray”). 

Regarding claim 11, Romo fails to disclose wherein the lateral stability device further comprises: a lateral plate configured to connect the lateral stability device to the column base; a first lateral flange substantially parallel with the lateral plate and spaced away therefrom; a second lateral flange substantially parallel with the lateral plate and spaced away therefrom; andPage 2 ACTIVE 63041015v1Response to December 23, 2021 Final Office ActionApplication No. 16/769,919a first center flange, a second center flange, and a third center flange each of the first center flange, the second center flange, and the third center flange connected to the plate, the first lateral flange and the second lateral flange.  

However, Murray discloses wherein the lateral stability device (Murray: Fig. 2, one or both of feet 23 or 24, from which ribs 26 depend; see also annotated figures A below) further comprises: a lateral plate configured to connect the lateral stability device to the column base (lateral plate is one of plate of stability device, see annotated figures A below): a first lateral flange substantially parallel with the lateral plate and spaced away therefrom (see annotated figures A below; note: lateral plate is equivalent to “plate”; although first lateral flange is not perfectly parallel to the plate, nevertheless it appears that it is substantially parallel to the plate); a second lateral flange substantially parallel with the lateral plate and spaced away therefrom (see annotated figures A below; note: lateral plate is equivalent to “plate”; although second lateral flange is not perfectly parallel to the plate, nevertheless it appears that second lateral flange is substantially parallel to the plate); and a first center flange, a second center flange, and a third center flange  (see annotated figures A below) each of the first center flange, the second center flange, and the third center flange connected to the plate, the first lateral flange and the second lateral flange (see annotated figures A below). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Romo by Murray by adding lateral stability device taught by Murray, alongside the existing lateral stability device taught from Romo (of panels mounted with casters 1050, together with two threaded adjustable leveling feet) based on the following rationales:  (a) because the UV sterilization system of Romo have the panels 1200, 1300, 1400, 1500 configured in many different configurations/orientations, such as shown in Figs 2, 6, 8, 10, 29A-29D, 33, therefore, it appears that the triangular dolly-like base with the three casters for the base body 1100 (alone by themselves) may not be sufficient enough to adequately support/stabilize/balance the entire UV sterilization system assembly, especially when configured as shown of Figs 6, 29A, 29D, 33, due to the heavy weight of the various parts of the assembly and lack of support appendages present at certain angles, there is a danger of tipping over of the entire assembly when a heavy weight is resting against one side of the panels, i.e. maybe a patient faints and fall on one panel at one side thereof.  It is important to note that in configurations of Figs 6, 29A, 29D, 33, the existing lateral stability device of Romo becomes relatively poor as stabilization structures especially when force is exerted in perpendicular direction to the panels.  Meanwhile, because the lateral stability device taught by Murray: Fig. 2, set of 23 and 24; see annotated figures A below, when added to the existing triangular dolly-like base with the three casters at the bottom portion of the base body 1100 can significantly improve overall stabilization in configurations of Figs 6, 29A, 29D, 33 of Romo. As a result, there would be motivation or suggestion for adding extra stability structures of Murray in the form of feet 23, 24 to the existing triangular dolly-like base with the three casters of Romo for improving upon stabilization (for the sake of stabilizing in configurations of Figs 6, 29A, 29D, 33; (b) referring to Murray in Fig. 3 and col. 2, lines 10-12, the feet 23, 24 serving as lateral stability device can be easily removable when not needed, therefore, upon being adapted for the UV sterilization system of Romo, it would be an improvement in overall flexibility in system design, by adding or removing the feet of Murray in accordance with end usage requirements.


Annotated figures A from Murray

    PNG
    media_image1.png
    550
    562
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    590
    810
    media_image2.png
    Greyscale


Regarding claim 12, Romo fails to disclose wherein the stability device further comprises: a stability plate configured to connect the stability device to the column base; a bottom flange substantially parallel with the stability plate and spaced away therefrom; a first stability center flange, a second stability center flange, and a third stability center flange each of the stability first center flange, the stability second center flange, and the stability third center flange connected to the stability plate and the bottom flange; and a bumper connected to a bottom portion of the bottom flange and configured to contact a floor when the stability assembly tips.  
However, Murray teaches wherein the stability device further comprises: a stability plate configured to connect the stability device to the column base; a bottom flange substantially parallel with the stability plate and spaced away therefrom (Note: under broadest reasonable interpretation, “stability plate” is same as “plate” (please note also that the structural features of the stability plate in claimed invention has not being further defined to distinguish over that of the plate), and “bottom flange” is equivalent to first and second lateral flange, respectively; (please note also that the structural features of the bottom flange in claimed invention has not being further defined to distinguish over that of the first and second lateral flange)  as a result, above features are same as features as taught by Murray; see annotated figures A, above for details);  Murray further discloses a first stability center flange, a second stability center flange, and a third stability center flange each of the stability first center flange, the stability second center flange, and the stability third center flange connected to the stability plate and the bottom flange (Note: under broadest reasonable interpretation without having specific structural limitations thereof, first, second, and third “stability center flange” reads on first, second, and third “center flange”, respectively; as a result, above features are same as features as taught by Murray; see annotated figures A above for details); and 18WO 2019/113010PCT/US2018/063769 a bumper connected to a bottom portion of the bottom flange and configured to contact a floor when the stability assembly tips (Fig. 7, slide type caster 34/bumper is connected to bottom of lateral/bottom flange 32 and configured to contact a floor (col. 3, lines 60-63 describes Fig. 7 show floor-engaging end of supporting feet)).

Regarding claim 18, Romo fails to disclose wherein the lateral stability device further comprises: a lateral plate configured to connect the lateral stability device to the column base; a first lateral flange substantially parallel with the lateral plate and spaced away therefrom; a second lateral flange substantially parallel with the lateral plate and spaced away therefrom; and a first center flange, a second center flange, and a third center flange each of the first center flange, the second center flange, and the third center flange connected to the plate, the first lateral flange and the second lateral flange.  

However, Murray teaches wherein the lateral stability device (Murray: Fig. 2, plate for one of feet 23 or 24, from which ribs 26 depend; see annotated figures A above) further comprises: a lateral plate configured to connect the lateral stability device to the column base (lateral plate is one of plate, see annotated figures A above): a first lateral flange substantially parallel with the lateral plate and spaced away therefrom (see annotated figures A above; note: lateral plate is equivalent to “plate”; although first lateral flange is not perfectly parallel to the plate, nevertheless it appears that it is substantially parallel to the plate); a second lateral flange substantially parallel with the lateral plate and spaced away therefrom (see annotated figures A above; note: lateral plate is equivalent to “plate”; although second lateral flange is not perfectly parallel to the plate, nevertheless it appears that second lateral flange is substantially parallel to the plate); and a first center flange, a second center flange, and a third center flange  (see annotated figures A above) each of the first center flange, the second center flange, and the third center flange connected to the plate, the first lateral flange and the second lateral flange (see annotated figures A above). 

Regarding claim 19, Romo fails to disclose wherein the stability device further comprises: a stability plate configured to connect the stability device to the column base; a bottom flange substantially parallel with the stability plate and spaced away therefrom; a first stability center flange, a second stability center flange, and a third stability center flange each of the stability first center flange, the stability second center flange, and the stability third center flange connected to the stability plate and the bottom flange; and a bumper connected to a bottom portion of the bottom flange and configured to contact a floor when the stability assembly tips.  

However, Murray teaches wherein the stability device further comprises: a stability plate configured to connect the stability device to the column base; a bottom flange substantially parallel with the stability plate and spaced away therefrom (Note: under broadest reasonable interpretation, “stability plate” is same as “plate” (please note also that the structural features of the stability plate in claimed invention has not being further defined to distinguish over that of the plate), and “bottom flange” is equivalent to first and second lateral flange, respectively; (please note also that the structural features of the bottom flange in claimed invention has not being further defined to distinguish over that of the first and second lateral flange)  as a result, above features are same as features as taught by Murray; see annotated figures A, above for details); Murray further discloses a first stability center flange, a second stability center flange, and a third stability center flange each of the stability first center flange, the stability second center flange, and the stability third center flange connected to the stability plate and the bottom flange (Note: under broadest reasonable interpretation without having specific structural limitations thereof, first, second, and third “stability center flange” reads on first, second, and third “center flange”, respectively; as a result, above features are same as features as taught by Murray; see annotated figures A above for details); and 18WO 2019/113010PCT/US2018/063769 a bumper connected to a bottom portion of the bottom flange and configured to contact a floor when the stability assembly tips (Fig. 7, slide type caster 34/bumper is connected to bottom of lateral/bottom flange 32 and configured to contact a floor (col. 3, lines 60-63 describes Fig. 7 show floor-engaging end of supporting feet)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Romo (US 20170216468) discloses a UV sterilization system with a base body of a triangular base having casters.  Shepard hardware move-it dolly on amazon.com discloses a triangular dolly with casters.   Volper US 5303941 discloses a mobile support device that has a triangular base with 3 casters.  Ferguson US 7641158 discloses a mobile intravenous stand with casters.   Garner WO 2017116566 discloses a mobile UV disinfection device with casters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632